DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This office action is in response to application 16/093,353, Applicant’s response filed on 01/13/2021, and IDS filed on 01/25/2021.  Claims 1-35 are cancelled by Applicant.  Claims 46, 48, 52-60, and 66-69 are withdrawn by Applicant.  Claims 36-69 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 01/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

QUAYLE ACTION
5.            This application is in condition for allowance except for the following formal matters:
Claim Objections
6.	The withdrawn claims, 46, 48, 52-60, and 66-69, which are directed to non-elected claims, must be cancelled in response to this office action.  
	Appropriate correction is required.

	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
 
Reasons For Allowance
7.         With respect to claims 36-45, 47, 49-51, and 61-65, the prior art made of record fails to teach the combination of steps recited in claim 36, including the following particular combination of steps as recited in claim 36, as follows:
an electrolyte including a lithium salt represented by general formula (1) below; 
an organic solvent including a linear carbonate represented by general formula (2) below; and 
an unsaturated cyclic carbonate, the linear carbonate being contained by not less than 70 mass% relative to an entire organic solvent contained in the electrolytic solution, wherein the linear carbonate is contained at a mole ratio of 3 to 6 relative to the lithium salt, and/or
the lithium salt is contained at a concentration of 1.1 to 3.8 mol/L,
(R1X1)(R2S02)NLi general formula (1)
(R1 is selected from: hydrogen; a halogen; an alkyl group optionally substituted with a substituent group; a cycloalkyl group optionally substituted with a substituent group; an unsaturated alkyl group optionally substituted with a substituent group; an unsaturated cycloalkyl group optionally substituted with a substituent group; an aromatic group optionally substituted with a substituent group; a heterocyclic group optionally substituted with a substituent group; an alkoxy group optionally substituted with a substituent group; an unsaturated alkoxy group optionally substituted with a substituent group; a thioalkoxy group optionally substituted with a
substituent group; an unsaturated thioalkoxy group optionally substituted with a substituent group; CN; SCN; or OCN.
R2 is selected from halogens,
X1 is selected from S02, C=0, C=S, RaP=0, RbP=S, S=0, or Si=0.
Ra and Rb are each independently selected from: hydrogen; a halogen; an alkyl group optionally substituted with a substituent group; a cycloalkyl group optionally substituted with a substituent group; an unsaturated alkyl group optionally substituted with a substituent group; an unsaturated cycloalkyl group optionally substituted with a substituent group; an aromatic group optionally substituted with a substituent group; a heterocyclic group optionally substituted with a substituent group; an alkoxy group optionally substituted with a substituent group; an unsaturated alkoxy group optionally substituted with a substituent group; a thioalkoxy group optionally substituted with a substituent group; an unsaturated thioalkoxy group optionally substituted with a substituent group; OH; SH; CN; SCN; or OCN.
Ra and Rb each optionally bind with R1 to form a ring.),
R20OCOOR21    general formula (2)
(R20 and R21 are each independently selected from CnHaFbClcBrdIe that is a linear alkyl, or CmHfFgClhBrilj that includes a cyclic alkyl in the chemical structure thereof, "n" is an integer not smaller than 1, "m" is an integer not smaller than 3, and "a", "b", "c", "d", "e", "f, "g", "h", "i", and "j" are each independently an integer not smaller than 0, and satisfy 2n+l=a+b+c+d+e and 2m-1 =f+g+h+i+j.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851